Citation Nr: 0701574	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service from March 1944 to February 1946.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision by the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in September 1985; cardio-respiratory 
arrest due to severe malnutrition due to pulmonary 
tuberculosis (PTB) is certified as the cause of his death.  

2.  Cardiovascular disease, respiratory disease, severe 
malnutrition, and PTB were not manifested in service; 
cardiovascular disease was not manifested in the first 
postservice year; PTB was not manifested within three years 
of service; and there is no competent evidence linking the 
veteran's death-causing illnesses to service.

3.  The veteran did not have any service-connected 
disabilities, and service-connected disability did not 
contribute to cause his death.  

4.  The veteran's certified military service, from March 1944 
to February 1946, was with a recognized guerilla unit; he was 
not a prisoner of war (POW).


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in April 
2004 (prior to the rating decision on appeal), the June 2004 
rating decision, a July 2004 letter, the October 2004 rating 
decision, and the December 2004 statement of the case (SOC), 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim.  The letters 
notified her of what part of that evidence she was to 
provide, and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The April 2004 letter told the appellant to 
complete the enclosed consent form or submit, herself, 
private medical records that would support her claim, she was 
advised to tell VA about any additional information or 
evidence she wanted VA to obtain, and she was advised to 
submit "any evidence in [her] possession that pertains to 
[her] claim."  

And while notice fully complying with VA's duties to assist 
and notify may not have been provided prior to the rating on 
appeal, the Board finds that, here, the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claim for service 
connection for the veteran's cause of death is being denied.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes a May 1945 
physical examination report, a May 1945 and a January 1946 
Affidavit for Philippine Army Personnel, and records and 
correspondence from Aleosan District Hospital and Rep. Pedro 
G. Trono Memorial Hospital.  All identified pertinent 
available records have been obtained.  The duty to assist 
requirements appear to be substantially met.  The appellant 
is not prejudiced by the Board's proceeding with review of 
the matter on the merits at this point.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

It has been certified that the veteran had active service 
with a recognized guerilla unit in the service of United 
States armed forces.  He is not shown to have been a prisoner 
of war (POW).  During his lifetime he had not established 
service connection for any disability.  His death certificate 
reveals that he died at Rep. Pedro G. Trono Memorial Hospital 
in September 1985, at the age of 68, and lists the cause of 
his death as cardio-respiratory arrest with severe 
malnutrition as an antecedent cause and PTB as the underlying 
cause.  No other significant conditions are listed.

The veteran's service record includes a May 1945 Affidavit 
for Philippine Army Personnel, which did not list any wounds 
or illnesses.  A May 1945 physical examination did not reveal 
any abnormalities.  No wounds or illnesses were listed on a 
January1946 Affidavit for Philippine Army Personnel.  

Postservice medical records include February 1984 medical 
records and August 2004 correspondence from Aleosan District 
Hospital that indicated that the Hospital did not treat the 
veteran in September l985 and treatment received in 1985 was 
related to rheumatoid arthritis.  

September 2004 correspondence from Rep. Pedro G. Trono 
Memorial Hospital indicated that the veteran's treatment 
records were destroyed as the records were beyond 15 years 
old.  October 2004 correspondence indicated that the veteran 
was admitted in September 1985 and died 19 hours and 30 
minutes later due to cardio-respiratory arrest, malnutrition 
severe, and PTB according to the issued Death Certificate.     

III.  Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Certain diseases, including cardiovascular or respiratory 
diseases, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection for PTB may be 
established on a presumptive basis if such disease is shown 
to have been manifested to a compensable degree within three 
years following the veteran's discharge from active duty.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As noted, the primary cause of the veteran's death was a PTB, 
ultimately resulting in severe malnutrition and cardio-
respiratory arrest.  No other significant conditions are 
listed on the death certificate.  Cardio-respiratory disease 
was not manifested during service or in the veteran's first 
postservice year, and there is no competent evidence linking 
such disease to the veteran's service.  The record also 
showed that PTB was not manifested in service or in the three 
year postservice presumptive period afforded for PTB.  There 
is no competent evidence relating that disability to service, 
and no competent evidence it was manifested or diagnosed 
prior to 1985.  Also, there is no competent evidence relating 
severe malnutrition to service.  (Notably, the veteran is not 
shown to have been a POW, and presumptions afforded former 
POWs (for malnutrition) do not apply in the instant case.)  
Consequently service connection for the cause of the 
veteran's death on the basis that the death-causing diseases 
were incurred or aggravated in service, or may be presumed to 
have been incurred in service, is not warranted.  

Inasmuch as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The appellant maintains that the veteran's death was 
due to illnesses caused by service.  However, because she is 
a layperson, her unsupported contentions in the matter of 
medical causality merit little probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is a preponderance of the evidence against 
this claim, and it must be denied.










ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


